WOLF, Judge.
Baird Mobile Home and Liberty Mutual Insurance Company, the employer and carrier, appeal from an order of the judge of compensation claims which awarded attendant-care benefits to the spouse of James Smith, the claimant. The employer/carrier raises three issues on appeal: (1) Whether the JCC erred in determining the hourly rate at which attendant care should be computed; (2) whether the JCC erred in the amount of time per day awarded for *930attendant care; and (3) whether the JCC erred in awarding interest on past attendant-care benefits. We affirm as to issues I and II in regard to the award of attendant-care benefits. We reverse as to issue III, finding interest on past attendant-care benefits to be unauthorized. Williams v. Amax Chemical Corp., 543 So.2d 277 (Fla. 1st DCA 1989).
Affirmed in part, reversed in part, and remanded with directions to enter a final order consistent with this opinion.
ZEHMER and BARFIELD, JJ., concur.